DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 81 is objected to because of the following informalities:  the claim status indicates “currently amended”.  However, it would appear the claim has not been amended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64, 67 & 69-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 64, the limitation “the peak heat exposure indicator has a response threshold temperature in a range of about 30 °C to about 60 °C, and does not change color while maintained below the response threshold temperature and changes color when warmed above the response threshold temperature, [...] wherein the matrix is configured so that when the matrix melts in response to a peak heat exposure above the response threshold temperature that exceeds 
The term "about 30 °C to about 60 °C" in claim 64 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification at ¶ 0224 states “[...] the term "about", "approximate", "approximately", or a similar term, is used before a quantitative value, the specific quantitative value itself is to be understood to be included, and to be explicitly recited, unless the description specifically states otherwise.”  However, no additional value has been specified and therefore unclear.  
The term "warmed above" in claim 64 is a relative term which renders the claim indefinite.  The term "warmed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Regarding claim 64, the phrase "its" renders the claim indefinite because it is unclear what the phrase is referring to.
The term "[...] the first reactant in its initial state" in claim 64 is a relative term which renders the claim indefinite.  The term "initial state" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "about 40 °C to about 60 °C" in claim 69 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification at ¶ 0224 states “[...] the term "about", "approximate", "approximately", or a similar term, is used before a quantitative value, the specific quantitative value itself is to be understood to be included, and to be explicitly recited, unless the description specifically states otherwise.”  However, no additional value has been specified and therefore unclear.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 64, 67, 69-71 & 73-83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prusik et al. (US 6544925) in view of Freedman et al. (US 5153169).
Regarding claim 64, Prusik et al. teach a dual-function heat indicator comprising: 
a peak indicator layer in a first layer including a peak heat exposure indicator (13/21); 
a cumulative heat exposure layer in a second layer physically distinct from the peak indicator layer (see Fig. 3 for example) and including a cumulative heat exposure indicator (25), 
wherein the cumulative heat exposure indicator (25) and the peak heat exposure indicator (13/21) are functionally separate (see C7/L6-35 for example), wherein the cumulative heat exposure indicator is capable of changing color in response to a cumulative ambient heat exposure over time (i.e., “Upon application of the activating tab to the product label, the activating component of composition 25 combines with one or more of the contiguous components of layer 13 to yield an activated region 37 of the primary thermographic composition. That region is thereby enabled to proceed with the prescribed color-forming reaction within a moderate temperature range that is considerably below the threshold of about 60° C. for direct thermal printing of the label” C7/L52-59); 
wherein the peak heat exposure indicator (13/21) comprises: 
a first reactant (i.e., “a first co-reactant component of the direct thermal composition 13” C7/L9-10; & “a composition (13) having at least a first co-reactant of a color-forming reaction”, Abstract) comprising a leuco dye precursor (see e.g., color precursors such as crystal violet lactone, C5/L20-55, C7/L6-21), 
a second reactant (i.e., “Upon application of the activating tab to the product label, the activating component of composition 25 combines with one or more of the contiguous components of layer 13 to yield an activated region 37 of the primary thermographic composition.” C7/L52-56+) comprising a developer for the leuco dye precursor that is reactable with the first reactant in a color-changing reaction (see e.g., co-reactants in C5/L20-55), and 
a matrix (e.g., fusible matrix or encapsulation C5/L20-55; see also i.e., “the activating component may solubilize or otherwise act upon an intermediate component, such as an isolating matrix or encapsulating formation comprising layer 13, to cause release of the primary co-reactants and allow the reaction to proceed within the moderate temperature range” C7/L30-35), 
wherein the peak heat exposure indicator (13/21) has a response temperature in a range of about 30 °C to about 60 °C (i.e., “the activating component co-reactant may comprise an acid or a leuco dye which will form a reactive couple with the complementary component of the direct thermal composition.” C7/L18-21 & “a given leuco dye/acid co-reactant pair may proceed in the formation of a distinctly-
wherein the first reactant and the second reactant are particulate and are dispersed in the peak indicator layer (see C7/L6-56 for example), 
wherein the matrix is capable of when the matrix melts in response to a peak heat exposure that exceeds a melting point of the matrix, the melting of the matrix causes the first and second reactants to come into contact with each other, providing a color change from the color-changing reaction (i.e., “The color-forming response of such compositions to applied heat may result directly from the inherent thermodynamics of the color-forming reaction, or may be due to activation of a thermolabile co-reactant or heat-initiated release of a co-reactant from protective encasement within a fusible matrix or encapsulation.” C5/L27-33; see also “the activating component may solubilize or otherwise act upon an intermediate component, such as an isolating matrix or encapsulating formation comprising layer 13, to cause release of the primary co-reactants and allow the reaction to proceed within the moderate temperature range” C7/L30-35).  
Regarding 64, the limitation “the second reactant is not in contact with the first reactant in its initial state”, the claim does not state what the initial state is referring to.  For this reason, the claim is sufficiently broad to have properly rejected as the first reactant and the second reactant would have been separate prior to assembly.  
Regarding claim 64, although Prusik et al. teach the peak heat exposure indicator (13/21) is transparent (C8/L28-29), where the peak heat exposure indicator (13/21) is viewable through 
Freedman et al. teach a color-forming layer comprising a thermal color-forming composition adapted to undergo a change of color upon increase in the temperature of the color-forming layer above a color-forming temperature for a color-forming time (Abstract).  Freedman et al. further teach the color-forming layer contains a binder, the binder should be substantially heat-stable at the temperatures encountered during image formation and it should be transparent so that it does not interfere with viewing of the color image (C11/L67-C12/L28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cumulative heat exposure layer of Prusik et al. as a transparent layer, as taught by Freedman et al. so that it does not interfere with viewing of the color image (Freedman et al. C12/L24-25).  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  
With regard to limitations in claims 64, 67, 69, 70 & 81-83 (e.g., “the cumulative heat exposure indicator and the peak heat exposure indicator are functionally separate, wherein the cumulative heat exposure indicator changes color in response to a cumulative ambient heat exposure…”, “when the matrix melts in response to a peak heat exposure that exceeds a melting point of the matrix, the melting of the matrix causes the first and second reactants to come into contact with each other, providing a color change from the color-changing reaction”, “the cumulative heat exposure indicator undergoes a change in optical density in response to cumulative exposure to heat and the peak heat exposure indicator undergoes a change in optical 

Regarding claims 67, 69-71 & 73-83, modified Prusik et al. teach the dual-function heat indicator:
67.	wherein the cumulative heat exposure indicator (25) is capable of undergoing a change in optical density in response to cumulative exposure to heat over time and the peak heat exposure indicator (13/21) is capable of 
69.	wherein the peak heat exposure indictor (13/21) has a response temperature of about 40 °C to about 60 °C (C7/L55-59);
70.	wherein the first reactant and the second reactant are solid and wherein the matrix further comprises a thermal sensitizer (C5/L33-55);
71.	wherein the cumulative heat exposure color change is irreversible (C5/L14-19);
73.	wherein the first reactant or the second reactant is initially transparent (e.g., bisphenol A & crystal violet lactone);
74.	wherein both the first reactant and the second reactant are initially transparent (e.g., bisphenol A & crystal violet lactone);  
75.	wherein the second reactant is an oil-soluble reducing agent, oxalic acid, phosphite ester, hydroxybenzoic acid ester, hydrohydroquinone, a hydroquinone derivative, dimethylhydroquinone, di-tert-butyl hydro quinone, dialkylhydroquinone, 3-ethoxyphenol, 1,2-diethyl-3 -hydroxybenzene, 1,3-diethyl-2- hydroxybenzene, 2,2'-methylenebis(3,4,6-trichlorophenol), meltable, or sensitizer-soluble, primary and secondary amines having low water solubility, 
76.	wherein the first reactant is 3,3-bis(p-dimethylaminophenyl)-phthalide, 3,3-bis(p-dimethylaminophenyl)-6- dimethylaminophthalide (crystal violet lactone), 3,3-bis(p-dimethylaminophenyl)-6- diethylaminophthalide, 3,3-bis(p-dimethylaminophenyl)-6-chlorophthalide, 3,3-bis(p- dibutylaminophenyl)-phthalide, 3 -(N-N-diethylamino)-5 -methyl-7-(N,N-dibenzylamino) fluoran, 3 -dimethylamino-5,7-dimethylfluoran, 3 -diethylamino-7-methylfluoran, 3-(2'-hydroxy-4'- dimethylaminophenyl)-3-(2'-methoxy-5'-chlorophenyl)phthalide, 3-(2'-hydroxy-4'- dimethylaminophenyl)-3-(2'-methoxy-5'-nitrophenyl-phthalide, 3-(2'-hydroxy-4'- diethylaminophenyl)-3 -(2'-methoxy-5'-methylphenyl)phthalide, 3-(2'-methoxy-4'- dimethylaminophenyl)-3-(2'-hydroxy-4'-chloro-5'-methylphenyl)-phthalide, benzoylleuco methylene blue, malachite green lactone, N-2,4,5-trichlorophenylleuco auramine, 3-diethylamino- 6-methyl-7-chlorofluoran, 3,6-bis( diethylamino)fluoran-y-(4'-nitro)-anilinolactam, 3- 
77.	further comprising a substrate (11) that supports the cumulative and peak heat exposure indicators (see Fig. 3 for example);
78.	further comprising a reference surface printed on the substrate (i.e., “mask 33 printed in ordinary ink at a color density selected to match the anticipated density of the color which will form during the predetermined critical time-temperature integral” C8/L4-10);
79.	wherein the substrate is clear or white (C10/L49-50);
80.	wherein the peak heat exposure indicator is disposed between the cumulative heat exposure indicator and the substrate (see at least a portion of the peak heat exposure indicator 13 is disposed between the cumulative heat exposure indicator 25 and the substrate 11 in Fig. 3);  
81. wherein the peak heat exposure is disposed between the cumulative heat exposure indicator and the substrate (see Fig. 3);
82.	wherein the substrate is configured to be conformable with a host product and enables the dual-function heat indicator to be attachable to the host product (C6/L27-44+); and
83.	wherein the substrate is attachable to the host product by bearing a pressure-sensitive adhesive layer (C6/L27-44+). 

Claim 72 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prusik et al. (US 6544925) in view of Freedman et al. (US 5153169), and further in view of Patel et al. (US 4228126).
Regarding claim 72, Prusik et al. do not explicitly teach that the cumulative exposure indicator comprises at least one thermally sensitive, polymerizable diacetylenic compound containing at least two conjugated acetylenic groups.
Patel et al. teach diacetylene time-temperature indicators, which provide for brightly colored polymers as indicators used in a time-temperature dosage history (Abstract, throughout the reference).
It would have been obvious to further modify Prusik et al. to utilize at least one thermally sensitive, polymerizable diacetylenic compound containing at least two conjugated acetylenic groups such as taught by Patel et al., so as to provide a known versatile time-temperature indicator material which may provide a brightly colored polymer that indicates an integrated time-temperature history to the labeled, perishable product so as to afford a more dynamic and accurate indication to the end-user of its useful life.

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that Prusik et al. fail to teach claim 64, Examiner disagrees.  Prusik et al. teach, among other things, a peak indicator layer in a first layer including a peak heat exposure indicator (13/21); a cumulative heat exposure layer in a second layer physically distinct from the peak indicator layer (see Fig. 3 for example) and including a .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a cumulative heat exposure indicator that is transparent in its initial state prior to changing color”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 64, although Prusik et al. teach the peak heat exposure indicator (13/21) is transparent (C8/L28-29), where the peak heat exposure indicator (13/21) is viewable through the cumulative heat exposure indictor (C8/L4-37 & Fig. 4), the reference does not explicitly teach the cumulative heat exposure indicator (25) is transparent.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cumulative heat exposure layer of Prusik et al. as a transparent layer, as taught by Freedman et al. so that it does not interfere with viewing of the color image (Freedman et al. C12/L24-25).  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [...] composition layer (13) and the adhesive tab layer (21) are in one layer [...]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the Applicant’s argument that Prusik et al. fail to teach a second layer physically distinct from the peak indicator layer, Examiner notes that the term “physically distinct” is sufficiently broad to have properly read on the teachings of Prusik et al. since 13/21 & 25 are physically distinct as shown in Fig. 3 for example.

The term "about 30 °C to about 60 °C" in claim 64 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification at ¶ 0224 states “[...] the term "about", "approximate", "approximately", or a similar term, is used before a quantitative value, the specific quantitative value itself is to be understood to be included, and to be explicitly .  
The term "warmed above" in claim 64 is a relative term which renders the claim indefinite.  The term "warmed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 64, the limitation “configured to be functionally separate” is unclear if the applicant is trying to claim a structural configuration or a functional configuration.  In addition, the term “to be” does not clearly set forth the metes and bound of the patent protection desired.  
Regarding claim 64, the phrase "its" renders the claim indefinite because it is unclear what the phrase is referring to.
The term "[...] the first reactant in its initial state" in claim 64 is a relative term which renders the claim indefinite.  The term "initial state" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Examiner suggests reciting structural features of the device to differentiate over the prior art.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798